  1   ORRICK, HERRINGTON & SUTCLIFFE LLP
      Marc A. Levinson (#57613)
  2   (malevinson@orrick.com)
      400 Capitol Mall, Suite 3000
  3   Sacramento, CA 95814-4497
      Tel: 916 329 4910
  4   Fax: 916 329 4900
  5   ORRICK, HERRINGTON & SUTCLIFFE LLP
      Douglas S. Mintz (pro hac vice)
  6
      DC Bar #492078
  7   (dmintz@orrick.com)
      Columbia Center
  8   1152 15th Street, N.W.
      Washington, D.C. 20005-1706
  9   Tel: 202 339 8518
      Fax: 202 339 8500
 10

 11   Attorneys for Centerbridge Partners, L.P., on behalf of
      its affiliates and related funds
 12

 13                             UNITED STATES BANKRUPTCY COURT

 14                             NORTHERN DISTRICT OF CALIFORNIA

 15                                    SAN FRANCISCO DIVISION

 16

 17   In re:                                          Case Nos. 19-30088-DM

 18   PG&E CORPORATION
                                                                   19-30089-DM
 19            - and -
                                                      Chapter 11
 20   PACIFIC GAS AND ELECTRIC
      COMPANY,                                        NOTICE OF APPEARANCE AND
 21                                                   REQUEST FOR SPECIAL NOTICE
          Debtors.                                    (CENTERBRIDGE PARTNERS, L.P.)
 22

 23        Affect PG&E Corporation
           Affects Pacific Gas and Electric
 24         Company
           Affects both Debtors
 25
          *ALL PAPERS SHALL BE FILED
 26        IN THE LEAD CASE,
           NO. 19-30088 (DM).
 27

 28


Case: 19-30088       Doc# 853   Filed: 03/13/19    Entered: 03/13/19 11:05:24    Page 1 of 3
  1          PLEASE TAKE NOTICE that pursuant to 11 U.S.C. §§ 342 and 1109(b), Rules 2002,

  2   3017, 9007, 9010 of the Federal Rules of Bankruptcy Procedure, and the Local Rules of the United

  3   States Bankruptcy Court for the Northern District of California, the undersigned hereby enters an

  4   appearance in the above-captioned cases on behalf of Centerbridge Partners, L.P. on behalf of its

  5   affiliates and related funds (collectively, “Centerbridge”), party-in-interest in the above-captioned

  6   chapter 11 cases, and requests that all notices given or required to be given in these cases or any

  7   related adversary proceedings and all papers served or required to be served in these cases or any

  8   related adversary proceedings be given and served upon:

  9   ORRICK, HERRINGTON & SUTCLIFFE LLP
 10   Marc A. Levinson
      400 Capitol Mall, Suite 3000
 11   Sacramento, CA 95814-4497
      Tel: 916 329 4910
 12   Fax: 916 329 4900
      malevinson@orrick.com
 13

 14    - and -

 15   ORRICK, HERRINGTON & SUTCLIFFE LLP
      Douglas S. Mintz
 16   Columbia Center
      1152 15th Street, N.W.
 17   Washington, D.C. 20005-1706
 18   Tel: 202 339 8518
      Fax: 202 339 8500
 19   dmintz@orrick.com

 20

 21          PLEASE TAKE FURTHER NOTICE that this request for notice and service includes

 22   copies of all papers, including, but not limited to, reports, pleadings, motions, applications or

 23   petitions, schedules, plans, disclosure statements, and answering or reply papers filed in these cases

 24   or any related adversary proceedings and that such service be by mailing one copy of each, unless

 25   otherwise directed by the Court, to the parties listed above.

 26          PLEASE TAKE FURTHER NOTICE that Centerbridge intends that neither this Notice

 27   of Appearance nor any prior or subsequent pleading, claim, or suit shall waive (1) the right to have

 28   final orders in non-core matters entered only after de novo review by the United States District

                                                      -2-
Case: 19-30088     Doc# 853      Filed: 03/13/19     Entered: 03/13/19 11:05:24        Page 2 of 3
  1   Court for the Northern District of California (the “District Court”), (2) the right to trial by jury in

  2   any proceeding so triable in these cases or any case, controversy or proceeding related to these

  3   cases, (3) the right to have the District Court withdraw the reference in any matter subject to

  4   mandatory or discretionary withdrawal or (4) any other rights, claims, actions, defenses, setoffs, or

  5   recoupments to which Centerbridge is or may be entitled under agreements in law or in equity.

  6

  7   Dated: March 13, 2019                              ORRICK, HERRINGTON & SUTCLIFFE LLP
  8

  9                                                       By:    /s/ Marc A. Levinson
                                                                Marc A. Levinson (#57613)
 10                                                             Douglas S. Mintz (pro hac vice)
 11                                                             Attorneys for Centerbridge Partners, L.P.,
                                                                on behalf of its affiliates and related funds
 12

 13

 14

 15

 16

 17

 18

 19
 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                      -3-
Case: 19-30088     Doc# 853      Filed: 03/13/19     Entered: 03/13/19 11:05:24          Page 3 of 3
